                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                            Case No. 1:19-cr-132
        v.                                  JUDGE DOUGLAS R. COLE

 JOHN WENDEL,

              Defendant.

                             OPINION AND ORDER

       This cause comes before the Court on Defendant John Wendel’s Motion to

Dismiss the Indictment. (Doc. 18). For the reasons discussed below, the Court

DENIES Wendel’s Motion. (Doc. 18).

       On November 13, 2019, a federal Grand Jury in this district returned a one-

count indictment that charged Wendel with possession of a firearm and ammunition

by a prohibited person in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2. (See

Indictment, Doc. 3, #8). More specifically, the indictment charged that, on September

27, 2019, Wendel, a previously convicted felon, had knowingly possessed a 12-gauge

Mossberg shotgun loaded with ammunition, which was in and affecting commerce.

(See id.).

       Wendel now moves to dismiss the indictment on the basis that it is legally

insufficient. More specifically, Wendel argues that the language of 18 U.S.C.

§ 922(g)(1) that prohibits Wendel from possessing “in or affecting commerce” any

firearm or ammunition, requires the Government to show more than the fact that the
12-gauge Mossberg shotgun or its shells were manufactured outside of Ohio (and thus

necessarily traveled in interstate commerce to get into this state).

      At the outset, Wendel clarifies that his motion does not challenge Congress’s

authority to legislate firearm control under the Commerce Clause, i.e., the

constitutionality of § 922(g). As he acknowledges in his brief, federal courts “have

repeatedly upheld Congress’ authority in this regard.” (Def.’s Mot. to Dismiss at 2,

#37) (citing United States v. Sawyers, 409 F.3d 732 (6th Cir. 2005) (additional

citations omitted)). Wendel also concedes that “courts have long assumed that the

phrase ‘in or affecting commerce’ as used in relation to the possession offense in

§ 922(g) means that the firearm ‘has been shipped or transported in interstate or

foreign commerce.’” (Def.’s Mot. to Dismiss Indictment at 3, #38 (emphasis in

original)). But he nevertheless argues that, because “[n]either the Sixth Circuit nor

the Supreme Court … has directly addressed this question purely as a matter of

statutory interpretation,” the scope of § 922(g)’s “in or affecting commerce”

requirement remains unresolved. (Id.).

      The problem with Wendel’s argument, though, is that it overlooks the fact

that, when courts have previously addressed (and upheld) the constitutionality of §

922(g), they necessarily did so by comparing the statute’s requirements to the

scope of Congress’ Commerce Clause power. That is, to answer the question—"is

this statute outside the scope of Congress’s Commerce Clause powers?”—a court

must necessarily decide both (1) what the statute requires, and (2) what the

Constitution allows. Otherwise the comparison is not possible.



                                           2
       Here, the Sixth Circuit has answered the former question by applying the

Supreme Court’s interpretation of the commerce element under 18 U.S.C. § 1202(a)

to that same element of § 922(g)—a result that makes sense as § 1202(a) is the

predecessor to § 922(g). See United States v. Chesney, 86 F.3d 564, 572 (6th Cir. 1996)

(“The Supreme Court has held that proof that a firearm moved in interstate

commerce at any time is sufficient to meet the government’s burden of proving ‘the

commerce or affecting commerce’ element of § 1202(a), the predecessor to

§ 922(g)(1).”) (citing Scarborough v. United States, 431 U.S. 563, 566–67 (1977)). And

while Wendel argues that no court has interpreted the interstate commerce element’s

language in the statute (as opposed to under the Constitution), the Sixth Circuit

found that “Scarborough was decided as a matter of statutory construction … .”

Chesney, 86 F.3d at 571. Thus, contrary to the foundation of Wendel’s argument, by

applying Scarborough’s interpretation of § 1202(a) to the same element in § 922(g),

the Sixth Circuit resolved the statutory question Wendel seeks to pose, and this Court

is bound to follow that precedent. See United States v. McBee, 295 F. App’x 796, 798

(6th Cir. 2008) (collecting cases affirming the constitutionality of the felon-in-

possession statute and the continuing authority of Scarborough).

       Accordingly, the Court DENIES Wendel’s Motion to Dismiss the Indictment.

(Doc. 18).

       SO ORDERED.


February 20, 2020
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE


                                          3
